RMG Networks Holding Corporation 500 North Central Expressway Suite 175 Plano, TX 75074 July 25, 2013 Mr. Matthew Crispino Unites States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: RMG Networks Holding Corporation (the “Company”) Registration Statement on Form S-1 (the “Registration Statement”) File Number 33-188413 Dear Mr. Crispino: The Company hereby requests, pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, acceleration of the effectiveness of the Registration Statement that such Registration Statement will become effective as of 4:00 P.M. on Monday, July 29, 2013, or as soon thereafter as practicable. The Company hereby acknowledges that: ● Should the Securities and Exchange Commission (the “Commission”) or the Staff, acting pursuant to delegated authority, declare the Registration Statement effective, the Commission is not foreclosed from taking any action with respect to the Registration Statement; ● The action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the Registration Statement effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and ● The Company may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, RMG NETWORKS HOLDING CORPORATION By: /s/William G. Cole Name: William G. Cole Title: Chief Financial Officer
